AILSHIE, C. J.
— This action was commenced for the recovery of damages from the city of Caldwell for injuries sustained by falling through a defective sidewalk. The case went to trial and a verdict was returned in favor of the plaintiff for $850, and she appealed to this court, alleging errors committed against her in the course of the trial. The judgment was reversed and the cause was sent back for a new trial. (Jones v. City of Caldwell, 20 Ida. 5, 116 Pac. 110.) The case was again tried in the district court, and a verdict and judgment were rendered and entered in favor of the plaintiff for $2,500, and the defendant thereupon appealed.
The appellant has assigned three errors, which we will consider in the order in which they were presented.
1. It is urged that the evidence is insufficient to justify the verdict and judgment. The real cause of appellant’s com*469plaint as to the sufficiency of the evidence rests upon the nature of the injury or the cause from which the injury arose. The respondent contended on the trial in the lower court that the fall through the sidewalk rendered it necessary that she undergo a surgical operation, and that this would not have been necessary except for the fall through the sidewalk. The appellant insists that the evidence shows that this operation was rendered necessary by an infectious disease that the respondent had prior to the accident, and that the operation resulted therefrom and was not caused by the fall. It stands aá an established fact that the operation was performed. The evidence shows that the respondent had been able to perform her duties as a nurse for a long time prior to this accident. It also shows that she was in ill health for a long while after the fall and operation. The operation which resulted in the removal of the Fallopian tubes was rendered necessary by' reason of an infection which set in and the attendant pain and suffering. The evidence of the physician is by no means clear as to whether the primary cause for this was the fall or a previously existing diseased condition. As we view the evidence with reference to the previous condition of health of the respondent and her subsequent condition and the facts touching her medical examination and the surgical operation following, we think there was sufficient evidence to justify the jury in reaching the conclusion they arrived at, and we are not inclined to disturb the verdict on account of insufficiency of the evidence.
2. It. is contended that the court erred in sustaining the respondent’s objection to the following question asked of Dr. Miller: “Did you find the tissues broken down?” which question had reference to the condition of the Fallopian tube. It would have been entirely proper to allow this question answered, but we fail to find any prejudicial error in the ruling of the court. The record shows that the witness gave quite a full and detailed account of his examination and the conditions as he found them.
3. Special stress is placed upon the ruling of the court in sustaining respondent’s objection to a question asked of wit*470ness Dr. Stewart, who assisted in the surgical operation. It seems that Dr. Miller was the respondent’s attending physician, and that he brought respondent to a hospital in Boise for the purpose of this'operation. When he reached Boise, Dr. Stewart was called in to perform the operation or assist in its performance. It seems that some time after the removal of the affected and injured parts Dr. Stewart made an .examination of the parts removed, and the appellant sought to have the doctor testify as to the condition in which he found it, and give his opinion as to the real cause which led to the operation and which had caused the pain and suffering that rendered it necessary to have the operation performed. The court sustained an objection to the question and ruled out such evidence, on the ground that under the provisions of see. 5958 of the Rev. Codes a physician may not testify without the consent of his patient concerning any matter which would disclose “information acquired in attending the patient which was necessary to enable him to prescribe or act for the patient.” (Jones v. City of Caldwell, 20 Ida. 5, 116 Pac. 110.) Appellant contends that this evidence was admissible, for the reason that the information was not acquired by the surgeon at the time of his employment and was not “necessary to enable him to prescribe or act for the patient. ’ ’ Appellant contends that the operation had been performed, the tube had been removed, and that it was no longer necessary to make an examination of the removed portion, and that the information acquired from the examination was not necessary to enable him to prescribe or act for the patient.. Literally and technically speaking, this may be true, but such a construction of the statute would rob it of its true spirit and the purpose and intent thereof. Had the physician not been called upon to perform this service in his professional character, he would never have been able to acquire the information about which appellant sought to have him testify. He acquired it as a physician and surgeon and in no other capardty, and he acquired it as physician and surgeon for this respondent and by reason of his employment in his professional capacity to serve the respondent.
*471Doctor Stewart realized the difficulty and danger of attempting to segregate knowledge and information acquired in this way. He was asked the question: “Did you acquire any information concerning the cause which necessitated this operation after the operation itself was completed and which information was not necessary and did not enable you to prescribe or act for this patient?” To this question the doctor gave the following answer: “I will have to answer that ‘No/ It is practically impossible for me to separate the true condition, that is, as to what would be necessary and what would not.” Again, the witness was asked: “Did you at any time acquire any information concerning the cause which necessitated the operation and which information was not necessary to enable you to prescribe or act for this patient?” And again he said: “I answered that question ‘No’ before, and if you will pardon the explanation to the question; as I understand it now on the basis that all information that is secured at the time of treatment of the patient from the time you are engaged for the treatment of a patient until the patient is discharged from your care; all information that is secured in that time is necessary for the treatment because you can seldom have enough information, and that is the basis I am answering that upon; because all information that is obtained during that time is essential to the treatment of the patient.”
We are satisfied that the ruling of the court was correct, and that- the witness should not have been allowed to disclose the information he acquired by reason of having performed this surgical operation. Such testimony is excluded by the provisions of the statute, sec. 5958, Rev. Codes.
The judgment should be affirmed, and it is so ordered, with costs in favor of the respondent.
Stewart, J., concurs.